Per Curiam. Antonio Ayers was convicted of capital murder and sentenced to life imprisonment without parole. A notice of appeal was filed on his behalf. He is represented by Attorney R.S. McCullough who filed the appellate record with this Court on April 1, 1997. Mr. McCullough, after receiving three extensions of the deadline for filing his client’s brief, filed a brief with this Court on September 11, 1997. The abstract of the record was deficient, and upon motion by the State, counsel was instructed to comply with the requirements of Ark. Sup. Ct. R. 4-3(h). The deadline for compliance was November 15, 1997. It was not met. By letter of February 4, 1998, the Clerk of this Court inquired of counsel as to the status of the appeal. Counsel responded on February 17, 1998, with a motion for further extension until March 6, 1998. On March 6, 1998, counsel sought an extension to March 25, 1998, blaming the delay on a “young associate” who is “no longer employed by this firm.”  We grant the extension and caution that it is a final extension. A copy of this order will be sent to the Committee on Professional Conduct.